      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 1 of 81




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Vanessa Annette Owings,            )
                                   )
       Plaintiff,                  ) Civil Action File No.:
                                   )
v.                                 )
                                   )
Equifax Information Services LLC; )               COMPLAINT
Trans Union LLC; Flagstar Bancorp, )    WITH JURY TRIAL DEMAND
Inc.; and Sterling Jewelers Inc.   )
(Delaware) a/k/a and d/b/a Kay     )
Jewelers,                          )
                                   )
       Defendants.                 )

                         PRELIMINARY STATEMENT

      1.     The United States Congress has found the banking system is dependent

upon fair and accurate credit reporting. Inaccurate credit reports directly impair the

efficiency of the banking system, and unfair credit reporting methods undermine the

public confidence, which is essential to the continued functioning of the banking

system. Congress enacted the Fair Credit Reporting Act, 15 U.S. Code § 1681, et

seq. (the “FCRA”) to ensure fair and accurate reporting, promote efficiency in the

banking system, and protect consumer privacy.




                                          1
      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 2 of 81




      2.     Under the FCRA, consumer reporting agencies are charged with two

primary duties: the duty to follow reasonable procedures to assure maximum

possible accuracy of information when preparing consumer reports; and the duty to

reasonably reinvestigate consumers’ disputes of inaccurate information, and then

appropriately correct or modify the disputed information. A consumer reporting

agency’s duty to reasonably reinvestigate consumers’ disputes of inaccurate

information explicitly includes the duty to notify the furnisher of the disputed

information. This is because the furnisher of the disputed information stands in a

better position to make a thorough investigation of the disputed information than the

credit reporting agency.

      3.     Under the FCRA, furnishers of information have two similar primary

duties: to report complete and accurate information regarding the consumers about

whom the furnishers report; and, upon receiving notice of a consumer’s dispute from

a consumer reporting agency, to conduct an investigation of the disputed

information, and then modify, delete, or permanently block the reporting of that

information as appropriate.

      4.     Defendants compile, maintain, and report information concerning

Plaintiff’s credit-worthiness, credit-standing, credit capacity, character, and general


                                          2
      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 3 of 81




reputation. That information is then made available for use by third-parties in credit

transactions involving Plaintiff, for employment purposes, the underwriting of

insurance for Plaintiff, and even in connection with a determination of Plaintiff’s

eligibility for a license or other governmental benefit. Accordingly, and pursuant to

various provisions of the FCRA, Plaintiff has a legally protected interest in

Defendants fulfilling their respective duties under the FCRA, so that the information

reported and maintained by Defendants is done so in a manner which is fair and

equitable to Plaintiff, with regards to the confidentiality, accuracy, and relevancy of

that information.

      5.     This action for damages is based on Defendants’ false reporting on

Plaintiff’s credit files and/or consumer reports, failures to follow reasonable

procedures to assure maximum possible accuracy of the information concerning

Plaintiff, and failures to conduct reasonable investigations and reinvestigations with

respect to disputes of such information.

                                     PARTIES

      6.     Plaintiff, Vanessa Annette Owings, is a natural person who resides in

Jackson County, Georgia.




                                           3
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 4 of 81




      7.    Plaintiff is an individual and is, therefore, a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

      8.    Defendant,    Equifax     Information    Services,   LLC     (hereinafter

“Equifax”), is a limited liability company formed under the laws of the State of

Georgia. Equifax may be served with process via its registered agent, Lisa Stockard,

1550 Peachtree Street Northwest, Atlanta, Georgia 30309.

      9.    Equifax regularly assembles and/or evaluates consumer credit

information for the purpose of furnishing consumer reports to third parties and uses

interstate commerce to prepare and/or furnish the reports. Accordingly, Equifax is a

“consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f).

      10.   Defendant, Trans Union LLC (hereinafter “TransUnion”), is a limited

liability company formed under the laws of the State of Delaware and registered to

do business in the State of Georgia. TransUnion may be served with process via its

registered agent, Prentice-Hall Corporation System, 40 Technology Parkway South,

Suite 300, Norcross, Georgia 30092.

      11.   TransUnion regularly assembles and/or evaluates consumer credit

information for the purpose of furnishing consumer reports to third parties and uses




                                         4
      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 5 of 81




interstate commerce to prepare and/or furnish the reports. Accordingly, TransUnion

is a “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f).

      12.    Defendant, Flagstar Bancorp, Inc. (hereinafter “Flagstar”) is a

corporation formed under the laws of the State of Michigan. Flagstar may be served

with process via its registered agent, CSC-Lawyers Incorporating Service

(Company), at 601 Abbot Road, East Lansing, Michigan 48823.

      13.    Flagstar regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer

transactions, such as Plaintiff’s transactions at issue in this lawsuit and described

herein, and is, therefore, a “furnisher” as that term is used in 15 U.S.C. § 1681s-2.

      14.    Defendant, Sterling Jewelers Inc. (Delaware) a/k/a and d/b/a Kay

Jewelers (hereinafter “Sterling”) is a corporation formed under the laws of the State

of Delaware and registered to do business in the State of Georgia. Sterling may be

served with process via its registered agent, C T Corporation System, at 289 South

Culver Street, Lawrenceville, Georgia 30046.

      15.    Sterling regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about consumer




                                          5
      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 6 of 81




transactions, such as Plaintiff’s transactions at issue in this lawsuit and described

herein, and is, therefore, a “furnisher” as that term is used in 15 U.S.C. § 1681s-2.

                          JURISDICTION AND VENUE

      16.    This Court has federal question jurisdiction over Plaintiff’s Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., claims pursuant to 15 U.S.C. §

1681p and 28 U.S.C. § 1331.

      17.    This Court has personal jurisdiction over Defendants pursuant to

O.C.G.A. § 9-10-91(1) because, inter alia, Defendants frequently and routinely

conduct business in the State of Georgia, including the conduct complained of

herein.

      18.    Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      19.    Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

one or more Defendants maintain agents for service of process within the Atlanta

Division.




                                          6
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 7 of 81




                          ALLEGATIONS OF FACT

                               Plaintiff’s Mortgage

      20.   On or about November 26, 2012, Plaintiff obtained a residential home

loan from Certusbank N.A. for the original principal amount of $82,653.00 (the

“Mortgage”).

      21.   The Mortgage is collateralized by residential real property located at 63

Laura Lane, Commerce, Georgia 30529, as evidenced by the Security Deed recorded

at Deed Book 64N, Page 208, in the Superior Court of Jackson County.

      22.   On or about July 26, 2018, the Mortgage was transferred from

Certusbank N.A. to Lakeview Loan Servicing LLC, as evidenced by the Assignment

recorded at Deed Book 81S, Page 77, in the Superior Court of Jackson County.

                           Plaintiff’s Bankruptcy Case

      23.   On January 14, 2019, Plaintiff filed a Chapter 13 Voluntary Bankruptcy

Petition in the United States Bankruptcy Court for the Northern District of Georgia,

Gainesville Division, Case Number 19-20047 (the “Bankruptcy Case”).

      24.   In Schedule D of her Bankruptcy Petition, Plaintiff listed Flagstar as a

secured creditor with a claim for the Mortgage in the amount of $75,867.00.




                                         7
      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 8 of 81




      25.    In Schedule F of her Bankruptcy Petition, Plaintiff listed Sterling as an

unsecured creditor with a claim (the “Debt”).

      26.    On March 11, 2019, on behalf of Sterling, Atlas Acquisitions LLC filed

a Proof of Claim in Plaintiff’s Bankruptcy Case, claim number 8, representing it was

owed $191.15.

      27.    On March 13, 2019, Flagstar filed a Proof of Claim in Plaintiff’s

Bankruptcy Case, claim number 9, representing it was owed $75,867.00.

      28.    On July 11, 2019, Plaintiff filed her Chapter 13 Plan in accordance with

11 U.S.C. § 1322, reforming any pre-existing contract with Sterling and setting forth

her proposed treatment of the Debt owed to Sterling, including detailed payment

terms, as well as providing for the cure of any then-existing deficiency and the direct

payment of all future Mortgage payments by Plaintiff to Flagstar.

      29.    As the Mortgage is secured only by a security interest in real property

that is Plaintiff’s principal residence, Plaintiff’s Chapter 13 Plan cannot and will not

discharge the Mortgage, and thus left Flagstar’s rights otherwise unaffected.

      30.    Plaintiff’s Plan provided, in part, that Sterling’s allowed claim would

be paid through the Chapter 13 Trustee and that no payments would be forthcoming

from any other source.


                                           8
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 9 of 81




      31.   Following confirmation, Sterling was bound by the terms of the Plan,

including the provisions controlling payment of its claim, in accordance with 11

U.S.C. § 1327(a).

      32.   A confirmed plan constitutes a new contract between the debtor and

creditors, and thereafter, a creditor’s rights are defined by the confirmed plan.

Consequently, a pre-petition claim provided for in a confirmed plan is no longer a

pre-petition claim. The claim is a right to payment arising from the confirmed plan.

      33.   Flagstar did not object to Plaintiff’s Plan.

      34.   Sterling did not object to Plaintiff’s Plan.

      35.   On August 8, 2019, Plaintiff’s Plan was confirmed.

      36.   Flagstar and Sterling were served with a copy of the Order Confirming

Plan on August 10, 2019, by the Bankruptcy Noticing Center.

      37.   The Bankruptcy Case is currently pending and Plaintiff continues to

substantially perform under the terms of her Confirmed Plan.

      38.   The Mortgage has not been discharged and is not subject to discharge

pursuant to 11 U.S.C. §§ 1322(b)(2) and 1328(a)(1). See, Dukes v. Suncoast Credit

Union (In re Dukes), 909 F.3d 1306 (11th Cir. 2018).




                                          9
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 10 of 81




      39.    As recently as October 29, 2020, Flagstar advised the Bankruptcy Court

and Plaintiff that Plaintiff’s Mortgage was being serviced by Flagstar and that

Plaintiff’s obligation is ongoing.

      40.    Accordingly, Plaintiff has continued to make her post-filing Mortgage

payments to Flagstar, and Flagstar has continued to service Plaintiff’s Mortgage and

accept her post-filing Mortgage payments.

                   Effect of Consumer Reports Which Contain
                      Inaccurate or Misleading Information

      41.    Under the FCRA, the term “consumer report” generally refers to:

             any written, oral, or other communication of any information by
             a consumer reporting agency bearing on a consumer’s credit
             worthiness, credit standing, credit capacity, character, general
             reputation, personal characteristics, or mode of living which is
             used or expected to be used or collected in whole or in part for
             the purpose of serving as a factor in establishing the consumer’s
             eligibility for:
                    i.     credit or insurance to be used primarily for personal,
                           family, or household purposes;
                    ii.    employment purposes; or

                    iii.   any other purpose authorized under section 1681b
                           of this title.

             15 U.S.C. § 1681a(d)(1).




                                          10
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 11 of 81




      42.    The information contained in a consumer report bears on a consumer’s

credit worthiness, credit standing, credit capacity, character, general reputation, and

personal characteristics.

      43.    The information contained in a consumer report can have a tremendous

effect on the consumer; to name only a few, the report can impact the consumer’s:

             a.     Eligibility for and terms for credit;

             b.     Potential for refinancing of existing credit;

             c.     Eligibility for leasing prospects;

             d.     Eligibility for utility services;

             e.     Eligibility for and the terms of insurance;

             f.     Employment or potential employment;

             g.     Accounts which are under collection or review;

             h.     Eligibility for a license or other benefit granted by a

                    governmental       instrumentality,     particularly   where   the

                    instrumentality is required by law to consider an applicant’s

                    financial responsibility or status;

             i.     Standing with potential investors or servicers; and




                                           11
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 12 of 81




             j.     Eligibility for individually-billed travel charge cards used by

                    executive departments and agencies.

      44.    The terms “consumer report”, “credit report”, and “consumer credit

report” are used synonymously herein.

      45.    Approximately two million consumer reports are issued by credit

bureaus each day. See, Robert B. Avery, Paul S. Calem, and Glenn B. Canner,

Federal Reserve Board, Division of Research and Statistics, and Raphael W. Bostic,

University of Southern California, An Overview of Consumer Data and Credit

Reporting         (February      2003),        p.     48-49,         available    at

https://www.federalreserve.gov/pubs/bulletin/2003/0203lead.pdf,        archived   at

https://perma.cc/DCY4-ZS6C (last accessed on September 3, 2018).

      46.    In 2012, the Federal Trade Commission conducted a study regarding

consumer credit reporting errors and determined that anywhere from 10 to 21 percent

of consumers have confirmed errors on their consumer reports. Federal Trade

Commission, Report to Congress under Section 319 of the Fair and Accurate Credit

Transactions Act of 2003 (December 2012), p. iv of Executive Summary, available

at   https://www.ftc.gov/sites/default/files/documents/reports/section-319-fair-and-

accurate-credit-transactions-act-2003-fifth-interim-federal-trade-


                                          12
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 13 of 81




commission/130211factareport.pdf, archived at https://perma.cc/R3P4-FGV9 (last

accessed on September 3, 2018).

      47.    The FTC study found that not only do these errors adversely affect

consumers’ credit scores, but the estimated proportion of reports and consumers who

experience a positive credit score change resulting from the correction of these

errors is higher than previous estimates from the credit reporting industry. Id.

                                   Credit Scoring

      48.    The Fair Isaac Corporation credit risk scoring system, commonly

referred to as “FICO”, is the leading credit scoring system and utilizes data reported

by credit reporting agencies. See, https://www.myfico.com/credit-education/credit-

scores/ (last accessed on September 3, 2018).

      49.    The Fair Isaac Corporation uses the data in consumer reports to

calculate consumers’ credit scores (also known as credit risk scores). Id.

      50.    The term “credit score” is a numerical value or a categorization derived

from a statistical tool or modeling system used by a person who makes or arranges

a loan to predict the likelihood of certain credit behaviors, including default.

Consumer Financial Protection Bureau, Supervision and Examination Manual,

Version       2       (October       2012),       p.       53,      available       at


                                         13
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 14 of 81




http://files.consumerfinance.gov/f/201210_cfpb_supervision-and-examination-

manual-v2.pdf, archived at http://perma.cc/JF32-RFAA, (last accessed on

September 3, 2018).

      51.     FICO scores are calculated from five main categories of credit data in

a consumer’s credit report. Those categories, and their weighted values, are as

follows: payment history accounts for 35% of a consumer’s FICO score;

debt/amounts owed accounts for 30% of a consumer’s FICO score; age/length of

credit history accounts for 15% of a consumer’s FICO score; new credit/recent

inquiries accounts for 10% of a consumer’s FICO score; and mix of accounts/types

of   credit   accounts    for   10%    of     a   consumer’s   FICO    score.   See,

https://www.myfico.com/credit-education/whats-in-your-credit-score/, archived at

https://perma.cc/E8Y3-F4AA (last accessed September 3, 2018).

      52.     Payment history is the most important aspect of a consumer’s credit

score because it shows how the consumer has managed his finances, including any

late payments. Credit history is also very important, as it demonstrates how long the

consumer has been managing his accounts, when his last payments were made, and

any recent charges. See, https://www.transunion.com/credit-score, archived at

https://perma.cc/NRZ4-W83U (last accessed September 3, 2018).


                                         14
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 15 of 81




      53.    The cost of credit (e.g., interest rates, fees, etc.), the availability of

credit, ratings for insurance products, and even unsolicited credit offers, such as the

opportunity to refinance a mortgage at a lower interest rate, extended financing

periods and lower rate auto loans, and even zero-percent financing credit offers for

in-store credit lines, are all, by and large, driven by a consumer’s credit score.

      54.    Inaccurate or incorrect credit reporting very often results in a lower

FICO and other credit scoring model scores, and thus higher costs of credit,

diminished opportunity, and less purchasing power for consumers.

      55.     “Charge off” is an accounting term, and simply means that the credit

grantor wrote the account off of their receivables as a loss, and that the account is

closed to future charges. See,

https://www.experian.com/blogs/ask-experian/charged-off-debt-must-still-be-

repaid/ (last accessed September 3, 2018).

      56.    When an account displays a status of “charge off,” although the account

is closed to future use, the debt is still owed. In fact, most lenders sell their charged

off accounts to a collection agency for a percentage of the account’s value. Id.

      57.    Incorrectly reporting the tradeline of Plaintiff’s Debt—which is

provided for by Plaintiff’s Confirmed Bankruptcy Plan—as charged off, without


                                           15
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 16 of 81




also properly noting that the Debt is included in and subject to Plaintiff’s Bankruptcy

Case, adversely affects Plaintiff’s FICO score, as it negatively misrepresents the

Debt owed by Plaintiff.

      58.    Incorrectly reporting the tradeline of Plaintiff’s Mortgage—which is

open, active, and has a balance that Plaintiff is making payments on—with a status

of closed and with a blank balance, adversely affects Plaintiff’s FICO score, as it

excludes any recent positive payment history associated with the Mortgage, it alters

the age/length of credit history, and it alters the mix of accounts/types.

      59.    There is no established rule or threshold for classifying the significance

of a credit score change as minor or major because the impact of a change in score

is dependent on the current score. That is, a twenty-five-point change in a credit

score that keeps the consumer in a particular credit risk category may not have a

large impact on the person’s likelihood of receiving credit. However, a one-point

change in credit score that moves the consumer from one risk tier to the next may

have a large impact on the consumer’s access to credit or the products and rates the

consumer is able to secure.

      60.    Consistent with FTC study, the Fair Isaac Corporation states that

inaccurate or incorrect information on a consumer’s credit report can hurt their score.


                                          16
       Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 17 of 81




See,          https://www.myfico.com/credit-education/questions/fix-errors-on-credit-

report/, archived at https://perma.cc/9TQN-S5WP (last accessed September 3,

2018).

                            Credit-Based Insurance Scoring

        61.     Other entities that regularly review consumer reports, and use the data

contained therein, are insurance companies.

        62.     Insurance companies use a scoring mechanism which is similar to, but

distinct from, the “credit score” used by creditors.

        63.     Credit-based insurance scores, like credit scores themselves, are

numerical summaries of consumers’ credit histories; credit-based insurance scores

are typically calculated using a multitude of information, including, but not limited

to, the length and age of credit history and the use of certain types of credit. Federal

Trade Commission, Credit-Based Insurance Scores: Impacts on Consumers of

Automobile Insurance (July 2007), p. 11, available at

https://www.ftc.gov/sites/default/files/documents/reports/credit-based-insurance-

scores-impacts-consumers-automobile-insurance-report-congress-federal-

trade/p044804facta_report_credit-based_insurance_scores.pdf,           archived      at




                                           17
      Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 18 of 81




https://perma.cc/B2VQ-452N (last accessed September 3, 2018). As cited in Ins.

Inst. V. Commissioner, 486 Mich. 370, 785 N.W.2d 67 (2010).

       64.   Credit-based insurance scores evolved from traditional credit scores,

and all major automobile insurance companies use credit-based insurance scores in

some capacity; insurers use these scores to assign consumers to risk pools and to

determine the premiums that they pay. Id. at 22.

       65.   A Wallethub study determined that a change in credit scores caused a

consumer’s automobile insurance rates to rise by an average of 67% nationwide, and

an average of 84% in Georgia. 2018’s States Where Credit Scores Affect Car

Insurance the Most – Credit Score & Car Insurance Report, available at

https://wallethub.com/edu/car-insurance-by-credit-score-report/4343/, archived at

https://perma.cc/CSL8-D47Y (last accessed September 3, 2018).

       66.   Homeowner’s insurance companies also use credit scores to decide

whether to issue policies, and on what terms. A higher credit score is taken to mean

that a consumer is less of a risk, which, in turn, means the consumer is more likely

to be able to obtain insurance, and pay less for it.

See    https://www.consumer.ftc.gov/articles/0152-credit-scores,     archived     at

https://perma.cc/EB3D-54UP (last accessed September 3, 2018).


                                          18
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 19 of 81




      67.    The National Association of Insurance Commissioners (“NAIC”) is the

U.S. standard-setting and regulatory support organization created and governed by

the chief insurance regulators from the 50 states, the District of Columbia, and five

U.S. territories. See, http://www.naic.org/index_about.htm (last accessed September

3, 2018).

      68.    The NAIC advises consumers who find errors on their credit reports to

contact the credit reporting company to have the errors corrected, as the errors can

affect the consumer’s credit-based insurance score. National Association of

Insurance Commissioners, Credit-Based Insurance Scores: How an Insurance

Company Can Use Your Credit to Determine Your Premium, available at

http://www.naic.org/documents/consumer_alert_credit_based_insurance_scores.ht

m, archived at https://perma.cc/S4F2-9VTL (last accessed September 3, 2018).

      69.    There are several different companies that create credit-based insurance

score reports for insurers to use, including the Fair Isaac Corporation. In calculating

credit-based insurance scores, FICO looks at five general areas it believes will best

determine how an individual manage risks. Id.

      70.    The following is a breakdown of what FICO considers in calculating

credit-based insurance scores, and how much the information generally weighs in


                                          19
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 20 of 81




that calculation: payment history accounts for 40% of a consumer’s of a consumer’s

FICO credit-based insurance score; debt/amounts owed accounts for 30% of a

consumer’s of a consumer’s FICO credit-based insurance score; age/length of credit

history accounts for 15% of a consumer’s FICO credit-based insurance score; new

credit/recent inquiries accounts for 10% of a consumer’s of a consumer’s FICO

credit-based insurance score; and, mix of accounts/types of credit accounts for 5%

of a consumer’s of a consumer’s FICO credit-based insurance score. Id.

      71.    Incorrectly reporting the tradeline of Plaintiff’s Debt—which is

provided for by Plaintiff’s Confirmed Bankruptcy Plan—as charged off, without

also properly noting that the Debt is included in and subject to Plaintiff’s Bankruptcy

Case, adversely affects Plaintiff’s FICO credit-based insurance score, as it

negatively misrepresents the debt/amounts owed by Plaintiff.

      72.    Incorrectly reporting the tradeline of Plaintiff’s Mortgage—which is

open, active, and has a balance that Plaintiff is making payments on—with a status

of closed and with a blank balance, adversely affects Plaintiff’s FICO credit-based

insurance score, as it excludes any recent positive payment history associated with

the Mortgage, it alters the age/length of credit history, and it alters the mix of

accounts/types.


                                          20
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 21 of 81




                 The CDIA Metro 2 Credit Reporting Standards

The CDIA has Imposed Rigorous Industry Standards to Ensure FCRA Compliance

      73.    The reporting of consumer credit information, by credit reporting

agencies (“CRAs”) and data furnishers, is the foundation of credit risk scoring and

impacts the financial lives of consumers in innumerable ways, including the

availability and cost of credit, housing opportunities, leasing prospects, insurance

availability and cost, utility service, and even employment. Between two and three

million consumer reports are issued by credit bureaus each day. See,

http://www.cdiaonline.org/about.cfm (last accessed September 3, 2018).

      74.    The Consumer Data Industry Association (“CDIA”) is an international

trade association, representing over 140 members involved in credit reporting,

mortgage reporting, check verification, tenant and employment screening, collection

services, and fraud verification services, and the CDIA is active in both federal and

state legislative affairs, public relations, education, and the promulgation of industry

standards.

      75.    Because consumer credit reporting information is such sensitive data

that has far reaching implications for most, if not all, consumers, the CDIA works




                                          21
       Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 22 of 81




together with CRAs to develop, maintain and enhance industry-standard reporting

formats and guidelines.

        76.   To further assist CRAs and data furnishers with performing their due

diligence and reporting accurate, complete, and timely data, in satisfaction of the

FCRA’s legal requirements, the CDIA offers extensive training, education, and

support to CRAs and data furnishers.

        77.   The CDIA’s extensive training and support offerings include FCRA

certification programs for both CRAs and data furnishers, to assist each in

maintaining compliance with FCRA regulations.

        78.   Because standardized methods are of paramount importance to the

accurate, complete and timely reporting of consumer credit data, the CDIA can and

will revoke FCRA certification for failure to adhere to the standards set by the CDIA.

        79.   In cooperation with the major CRAs, CDIA publishes the Metro 2

(“Metro 2”) reporting standards to assist furnishers with their compliance

requirements under the FCRA. CDIA’s reporting products are used in more than

nine billion transactions each year.

See,      http://www.cdiaonline.org/about/index.cfm?unItemNumber=515             (last

accessed September 3, 2018).


                                         22
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 23 of 81




      80.    The Metro 2 Format Task Force is comprised of representatives from

Equifax, Experian, Innovis, and TransUnion, and is supported by the CDIA. Metro

2 Format Task Force’s mission is to provide a standardized method for the reporting

of accurate, complete and timely data, and has developed the Metro 2 standards. Id.

      81.    In order to ensure compliance with the FCRA, and in furtherance of its

mission, the Metro 2 Format Task Force has developed an industry standard (the

“Metro2 standard”) for reporting consumer accounts that “will ensure the integrity

and consistency of the credit information being reported.”

      82.    In the credit reporting industry, Metro 2 is widely known as the well-

established industry standard, uniformly adopted by furnishers and CRAs alike.

      83.    As such, viewers/users of consumer reports both expect and rely on the

information contained in consumer reports to be reported in compliance with the

Metro 2 standards.

      84.    A deviation from the Metro 2 standards results in a reported item being

incomplete and/or misleading to viewers/users of consumer reports.

      85.    In fact, the existence of an “industry standard” itself—one which is

uniformly adopted and contractually enforced—compounds errors because it gives

more credibility to false reporting.


                                        23
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 24 of 81




      86.    Without the existence of Metro 2, a viewer/user of consumer reports

might presume that the furnisher or CRA simply made a mistake with respect to

erroneous, negative credit reporting.

      87.    However, since viewers/users of consumer reports know that Metro 2

has layers of rules and checks to ensure accuracy, they are more likely to “blame”

the consumer for the false, negative credit reporting.

      88.    Thus, a deviation from the Metro 2 standards results in adverse

consequences for the consumer.

      89.    15 U.S.C. § 1681e(b) requires consumer reporting agencies to follow

reasonable procedures to assure maximum possible accuracy of information

concerning the individual about whom a report relates. Similarly, 15 U.S.C. §

1681i(a)(1) requires consumer reporting agencies to conduct reasonable

reinvestigations of a consumer’s dispute of the completeness or accuracy of any item

of information contained in the consumer’s file.

      90.    15 U.S.C. § 1681s-2(a)(2) requires furnishers of information to

regularly correct and update the information they previously provided to consumer

reporting agencies, to make sure the information is complete and accurate. Similarly,

upon receiving notice from a consumer reporting agency of a consumer’s dispute,


                                         24
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 25 of 81




15 U.S.C. § 1681s-2(b)(1) requires furnishers of information to conduct reasonable

investigations of a consumer’s dispute of the completeness or accuracy of any

information provided by the furnisher of information to a consumer reporting

agency.

      91.    The uniform adoption and implementation of the Metro 2 standards is

the primary vehicle by which CRAs and furnishers ensure that they are in

compliance with their respective duties to ensure that they maintain complete and

accurate information under the FCRA.

      92.    The Metro 2 standards provide uniformity in the reporting and

interpretation of credit data, including credit risk scoring.

      93.    The Metro 2 standards are documented in the Credit Reporting

Resource Guide (“CRRG”), an industry-standard publication produced and

distributed by the CDIA.

      94.    As an integral aspect of its duties under the FCRA, Equifax is required

to have in place adequate and reasonable policies and procedures to assure the

maximum possible accuracy of information concerning individuals about whom

Equifax produces reports; the requirement to maintain reasonable procedures

extends to Equifax’s handling and reinvestigation of disputed information.


                                           25
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 26 of 81




      95.    At all times relevant hereto, Equifax adopted and implemented the

Metro 2 format as a means of fulfilling its aforementioned duties under the FCRA.

      96.    At all times relevant hereto, Equifax has required all entities to whom

it grants consumer information reporting rights and access to adhere to the Metro 2

reporting guidelines as a condition of such ability and access.

      97.    As an integral aspect of its duties under the FCRA, TransUnion is

required to have in place adequate and reasonable policies and procedures to assure

the maximum possible accuracy of information concerning individuals about whom

TransUnion produces reports; the requirement to maintain reasonable procedures

extends to TransUnion’s handling and reinvestigation of disputed information.

      98.    At all times relevant hereto, TransUnion adopted and implemented the

Metro 2 format as a means of fulfilling its aforementioned duties under the FCRA.

      99.    At all times relevant hereto, TransUnion has required all entities to

whom it grants consumer information reporting rights and access to adhere to the

Metro 2 reporting guidelines as a condition of such ability and access.

      100. As an integral aspect of its duties under the FCRA, Flagstar is required

to have in place adequate and reasonable policies and procedures for handling and

investigation of disputed information.


                                         26
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 27 of 81




      101. At all times relevant hereto, Flagstar adopted and implemented the

Metro 2 format as a means of fulfilling its aforementioned duties under the FCRA.

      102. Furthermore, at all times relevant hereto, Flagstar incorporated,

warranted, and or represented to all CRAs to which it reported that it had adopted

and implemented the Metro 2 format for its reporting of consumer data, and would

otherwise comply with Metro 2 and CDIA guidelines in its reporting of consumer

information.

      103. As an integral aspect of its duties under the FCRA, Sterling is required

to have in place adequate and reasonable policies and procedures for handling and

investigation of disputed information.

      104. At all times relevant hereto, Sterling adopted and implemented the

Metro 2 format as a means of fulfilling its aforementioned duties under the FCRA.

      105. Furthermore, at all times relevant hereto, Sterling incorporated,

warranted, and or represented to all CRAs to which it reported that it had adopted

and implemented the Metro 2 format for its reporting of consumer data, and would

otherwise comply with Metro 2 and CDIA guidelines in its reporting of consumer

information.




                                         27
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 28 of 81




 The National CRAs and the Furnishers of Consumer Information Communicate
       Metro 2 Compliant Notices of Consumer Disputes and Responses,
            Respectively, Through the e-Oscar Reporting Platform

      106. The FCRA requires CRAs to implement an automated reinvestigation

system through which furnishers of information to the CRA may report the results

of a reinvestigation that finds incomplete or inaccurate information in a consumer’s

file. 15 U.S.C. § 1681i(a)(5)(D).

      107. To comply with the automated dispute reinvestigation requirements of

the FCRA, Trans Union, Equifax, and Experian (the three major “National CRAs”),

along with Innovis Data Solutions, Inc., developed and implemented a browser-

based software system that allows the CRAs to electronically notify furnishers

quickly and easily of disputed credit reporting information, and for furnishers to

quickly and easily respond to such disputes following the furnisher’s investigation

of the disputed information.

      108. The system is commonly referred to as e-OSCAR (Online Solution for

Complete and Accurate Reporting) and was designed to be Metro 2 compliant. See

http://www.e-oscar.org/ (last accessed October 30, 2018).




                                        28
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 29 of 81




      109. The e-OSCAR system primarily supports Automated Credit Dispute

Verification (“ACDV”) and Automated Universal Data Form (“AUD”) processing,

as well as other consumer-dispute-related processes. Id.

      110. The National CRAs, provide notice of a consumer’s dispute to data

furnishers in the ACDV format, and forward the ACDV to the furnisher through e-

OSCAR.

      111. If a furnisher’s investigation of a consumer’s dispute determines that

the information in dispute is incomplete or inaccurate, the FCRA requires the

furnisher to correct the information not only with the CRA that sent the ACDV, but

with all other CRAs to whom the furnisher reported that information. 15 U.S.C. §

1681s-2(b)(1)(D).

      112. The e-OSCAR system facilitates the furnisher’s compliance with 15

U.S.C. § 1681s-2(b)(1)(D) by sending a “Carbon Copy” of an ACDV response “to

each CRA with whom the [furnisher] has a reporting relationship” in addition to the

response to the initiating CRA. See https://www.e-oscar.org/implementation/about-

us (last accessed February 19, 2019).

      113. Additionally, a furnisher can manually correct a tradeline with a CRA

other than the one that initiated a dispute by sending an AUD within e-OSCAR.


                                        29
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 30 of 81




      114. Equifax and TransUnion require data furnishers that report to Equifax

and TransUnion to register with and use e-OSCAR, and states that e-OSCAR is “in

compliance       with     FCRA          and    Metro    2        standards.”   See,

https://www.transunion.com/data-reporting/support-teams (last accessed October

30, 2018).

   Viewers of Credit Reports Presume Compliance with the Metro 2 Standards;
      Departures from the Standards are, Therefore, Inherently Misleading

      115. The CRRG and the Metro 2 guidelines have been uniformly adopted

across the credit reporting industry.

      116. All entities which contribute to consumer reports have agreed to

comply with the Metro 2 guidelines, which are “accepted by all consumer reporting

agencies;” likewise, consumer reporting agencies require their furnishers to comply

with the Metro2 guidelines as a condition of their agreements. CRRG at 2-1.

      117. Given the universal adoption of Metro 2, a creditor or other entity

performing risk scoring or other functions using the data provided in a consumer

report will view the report in the light of the guidelines, presuming that the

information reported is in compliance with industry standards.

      118. For example, The FICO scoring system utilizes data reported by CRAs

and furnishers which are, ostensibly, in compliance with Metro 2 standards.

                                          30
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 31 of 81




      119. As Metro 2 format has been adopted as the credit reporting industry

standard, the failure on the part of a CRA to adhere to the accepted Metro 2 standards

increases the probability of a reported item being false or materially misleading to

viewers of consumer reports, as those users reasonably presume that the information

in the consumer reports is being reported in compliance with Metro 2 standards, and

interpret that information accordingly.

      120. Thus, failure to adhere to Metro 2 in consumer credit reporting

adversely affects consumers, as it causes inconsistent, misleading, and/or incorrect

interpretation of information regarding consumers.

      121. Equifax and TransUnion have actual knowledge that entities reviewing

consumer credit reports presume that Equifax and TransUnion have complied with

the Metro 2 standards.

      122. Flagstar and Sterling have actual knowledge that entities reviewing

consumer credit reports presume that Flagstar and Sterling has complied with the

Metro 2 standards.

      123. Because users of consumer credit reports presume the information in

those reports complies with the Metro 2 standards, the failure on the part of a CRA

and/or a furnisher to adhere to the accepted Metro 2 standards increases the


                                          31
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 32 of 81




probability of a reported item being false or materially misleading to users of

consumer reports, and thus adversely affecting the consumer.

      124. The failure on the part of a CRA and/or a furnisher to adhere to the

accepted Metro 2 standards can itself support a finding of willful violation as

described by 15 U.S.C. § 1681n when that failure results in a report that is false,

incomplete, and misleading.

      125. Further, the failure to adhere to the Metro 2 format, and/or the failure

to follow the guidance of regulatory and industry sources, such as the CDIA, is

evidence of willfulness of an FCRA violation under 15 U.S.C. § 1681n(a). See,

Gillespie v. Equifax Info. Servs., LLC, No. 05C138, 2008 WL 4316950, at *8 (N.D.

Ill. Sept. 15, 2008).

   The Metro 2 Guidelines Mandate Regular Monthly Reporting of All Accounts

      126. As part of that industry standard, the Metro 2 Format Task Force has

declared, “All accounts must be reported on a monthly basis.” [Emphasis added]

CRRG at 2-2.

      127. Because consumer credit information changes monthly, failure to

update that information on a monthly basis, yet still publishing reports containing




                                        32
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 33 of 81




the previously reported information without updates, means that the information

being reported is almost certainly incomplete, inaccurate, and misleading.

              The Significance of the Consumer Information Indicator

      128. Of particular importance in reporting under the Metro2 standards is the

Consumer Information Indicator (“CII”), a single-character code which indicates an

account’s status in relation to a consumer’s bankruptcy.

      129. Furnishers and CRAs are required to update the CII code when a

petition for bankruptcy is filed, and again when the bankruptcy is discharged,

dismissed, or withdrawn.

      130. The reporting of a proper CII code for a consumer’s account ensures

that the tradeline for that account accurately discloses that account’s relationship to

the bankruptcy case, and can suppress other statements about the account (i.e., “in

collections”, “charged off”) which are inconsistent with its status with respect to the

bankruptcy.

      131. While furnishers sometimes report derogatory information about an

account during and after a bankruptcy, the reporting of an accurate CII code ensures

that if such derogatory information is reported, it is either withheld from viewers of

the report, or placed in its proper context relative to the consumer’s bankruptcy.


                                          33
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 34 of 81




      132. This is especially important, as not all accounts are included in and/or

dischargeable by consumer bankruptcy.

      133. The failure to report an accurate CII code for an account which was

discharged in bankruptcy, or is included in an active bankruptcy, can lead to a

consumer’s report containing derogatory information which would otherwise not be

visible to viewers of the report, and render other portions of the report misleading,

since a viewer would not be aware that the account is included in bankruptcy.

      134. Similarly, where an account which is not discharged or dischargeable

in bankruptcy is reported with an incorrect CII indicator, the consumer’s report can

falsely indicate that the account is subject to bankruptcy or discharge, and suppress

the consumer’s positive history of making payments toward the account.

      135. These false impressions become even greater in the light of the

universally adopted Metro 2 standards, which require that an account within, or

discharged by, a consumer bankruptcy be identified as such.

      136. Since the broadly adopted industry standard requires disclosure of a

pending bankruptcy, the absence of such a disclosure inherently misleads a viewer

into believing that the account is not included in bankruptcy.




                                         34
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 35 of 81




                 Reporting of Accounts with an Active, Confirmed
                     Chapter 13 Bankruptcy, under Metro 2

      137. Upon confirmation of a Chapter 13 plan, Metro 2 requires furnishers

and CRAs to report an account included in the debtor’s bankruptcy as follows:

            a.     A Consumer Information Indicator (“CII”) of “D” (or blank

                   to maintain a “D” which was previously reported), indicating that

                   the account is subject to a petition for Chapter 13 bankruptcy;

            b.     An Account Status Code reflecting the status at time of the

                   petition;

            c.     A Payment History of “D” (indicating “no history available”)

                   for each month since the filing of the bankruptcy, plus actual

                   history for prior months;

            d.     An Amount Past Due of zero;

            e.     A Current Balance reflecting the current balance as provided

                   for under the terms of the Chapter 13 plan, rather than the original

                   contract;

            f.     Terms Duration & Terms Frequency which incorporate any

                   changes the contract terms provided for under the Chapter 13

                   plan;

                                         35
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 36 of 81




            g.     The Scheduled Monthly Payment Amount reflecting the

                   scheduled payment amount under the Chapter 13 plan, rather

                   than under the original contract; and

            h.     A Date of Account Information of the current month’s date

                   (increasing with each month’s reporting).

            CRRG, FAQ 28(a)-(b), at 6-21 to 6-24.

                     Plaintiff’s Equifax Consumer Report

      138. On or about February 19, 2020, Plaintiff obtained a copy of her

consumer report as published by Equifax.

      139. That report contained erroneous information as provided by Flagstar

and Sterling, and as published and reported by Equifax.

      140. The relevant portion of the Flagstar tradeline appeared in the February

19, 2020 Equifax report as follows:




                                        36
        Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 37 of 81




         (Remaining portion of tradeline omitted.)

         141. Because the Mortgage has not been discharged in Plaintiff’s

Bankruptcy Case (as the Bankruptcy Case has not been discharged at all) and the

Mortgage is not subject to discharge, and Plaintiff continues to make payments to

Flagstar on the Mortgage, the information described above was both false and

misleading in a number of key respects (the “Inaccurate Reporting”), including, inter

alia:

               a.    The Mortgage’s balance is not reported, rather than the actual

                     current balance of the account (which, in conjunction with the

                     notation of bankruptcy, creates the false impression that the

                     account was discharged in bankruptcy); and

               b.    The account is falsely identified as having been “closed”; and


                                          37
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 38 of 81




            c.     The tradeline was not reported in compliance with CDIA / Metro

                   2 standards.

      142. The Inaccurate Reporting was in derogation of accepted industry

standards for reporting the Mortgage as set forth by the CDIA and Metro 2 and as

adopted by Defendants, including, inter alia:

            a.     The Balance is not reported, rather than the current balance as

                   provided for under the Chapter 13 plan, as required by Metro 2;

                   and

            b.     The Scheduled Monthly Payment is not reported, rather than the

                   monthly payment provided for under the Plan, as required by

                   Metro 2.

      143. The relevant portion of the Sterling tradeline appeared in the February

19, 2020 Equifax report as follows:




                                        38
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 39 of 81




       (Remaining portion of tradeline omitted.)

       144. Because the Debt is included in Plaintiff’s Bankruptcy Case and

provided for in the Confirmed Plan, the information described above was both false

and misleading in a number of key respects (the “Inaccurate Reporting”), including,

inter alia:

              a.   The Debt’s current status is reported as “Charge Off” rather than

                   as “Included in Bankruptcy”; and

              b.   The tradeline does not disclose the fact of Plaintiff’s Bankruptcy

                   Case or that the Debt is included in and subject to the Bankruptcy

                   Case; and

              c.   The tradeline was not reported in compliance with CDIA / Metro

                   2 standards.

                                        39
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 40 of 81




      145. The Inaccurate Reporting was in derogation of accepted industry

standards for reporting the account as set forth by the CDIA and Metro 2 and as

adopted by Defendants, including, inter alia:

             a.    The tradeline does not disclose the fact of Plaintiff’s Bankruptcy

                   Case, or the fact that the Debt is included in and subject to the

                   Bankruptcy Case, and instead lists a status of “Charge Off”,

                   which indicates that the furnisher did not report a CII of “D” as

                   required by Metro 2.

      146. In a letter dated June 9, 2020, Plaintiff disputed the inaccurate and

misleading information directly to Equifax and advised Equifax that her account

with Sterling was included in her active Bankruptcy Case and her mortgage with

Flagstar was not closed and did not have a balance of $0.00. The relevant portion of

Plaintiff’s dispute is reproduced below:




                                           40
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 41 of 81




      147. The dispute letter provided Defendants with sufficient information to

identify and correct the inaccurate reporting.

      148. In support of Plaintiff’s dispute, and to assist Defendants’ respective

investigations, Plaintiff included with her dispute the following documents: a copy

of the Meeting of Creditors; a copy of Plaintiff’s Chapter 13 Plan showing the

Mortgage as long-term debt and thus exempt from discharge under 11 U.S.C. §

1328(a)(1); a copy of the Order Confirming Plaintiff’s Chapter 13 Plan; and a copy

of the Proof of Claim filed by Flagstar.


                                           41
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 42 of 81




        149. Equifax failed to provide Plaintiff with a timely response to her June 9,

2020 dispute letter.

        150. One or about August 3, 2020, Plaintiff resubmitted her dispute to

Equifax with tracking number 9171 9690 0935 0249 4972 17.

        151. Plaintiff’s dispute resubmission was delivered to Equifax on August 7,

2020.

        152. Pursuant to 15 U.S.C. § 1681i, Equifax had a duty to notify Flagstar

and Sterling of Plaintiff’s dispute within five business days of receiving the dispute,

to forward the supporting documents submitted with Plaintiff’s dispute for Flagstar

and Sterlings’s respective reviews, to conduct a reasonable reinvestigation of the

disputed information, and to correct the tradeline or delete it from Plaintiff’s

consumer file.

        153. Upon information and belief, Equifax timely notified Flagstar of

Plaintiff’s dispute, via e-OSCAR or otherwise, and provided the supporting

documents submitted with Plaintiff’s dispute.

        154. Upon information and belief, Equifax timely notified Sterling of

Plaintiff’s dispute, via e-OSCAR or otherwise, and provided the supporting

documents submitted with Plaintiff’s dispute.


                                          42
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 43 of 81




      155. Alternatively, Equifax failed to notify Flagstar of Plaintiff’s dispute,

and/or failed to provide the supporting documents submitted with Plaintiff’s dispute.

      156. Alternatively, Equifax failed to notify Sterling of Plaintiff’s dispute,

and/or failed to provide the supporting documents submitted with Plaintiff’s dispute.

      157. Upon information and belief, Flagstar received timely notice of

Plaintiff’s dispute from Equifax.

      158. Upon information and belief, Sterling received timely notice of

Plaintiff’s dispute from Equifax.

      159. Pursuant to 15 U.S.C. § 1681s-2(b), Flagstar and Sterling had a duty to

conduct an investigation with respect to the disputed information, and to modify or

delete that information appropriately.

      160. Equifax again failed to provide Plaintiff with a response to her dispute.

      161. On or around November 10, 2020, instead of resubmitting her dispute

to Equifax again, Plaintiff obtained a copy of her consumer credit report as published

by Equifax.

      162. Despite Plaintiff’s multiple submissions of her dispute, her Equifax

consumer report continued to publish the erroneous information as provided by

Flagstar and Sterling that Plaintiff had originally disputed to Equifax.


                                         43
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 44 of 81




      163. Specifically, the Flagstar tradeline appeared in the November 10, 2020

Equifax consumer report as follows:




                                       44
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 45 of 81




      164. Specifically, the Sterling tradeline appeared in the November 10, 2020

Equifax consumer report as follows:




                                       45
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 46 of 81




      165. Equifax either conducted reinvestigation reports on the above-

mentioned disputes or it did not.

      166. Plaintiff is not aware of receipt of any reinvestigation report from

Equifax.



                                      46
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 47 of 81




      167. Plaintiff’s new disclosure, obtained after the deadline provided by the

FCRA, repeats the errors Plaintiff originally disputed.

      168. Had a proper reinvestigation among Equifax, Flagstar, and Sterling

occurred, Plaintiff would have either received a reinvestigation report, or the updated

disclosure – pulled several months after the deadline required by the FCRA to

conduct a reinvestigation – should have reflected the necessary changes to the

tradeline.

      169. Neither event in the above paragraph occurred.

      170. Without access to the reinvestigation report, Plaintiff is unable to

determine whether any such report has been issued after several requests.

      171. Defendants’ post-investigation reporting is, assuming it was conducted,

independently and jointly, false and misleading.

      172. Defendants’ post-investigation reporting is, assuming it was conducted,

in derogation of the Metro 2 reporting standards, and that departure and failure to

adhere to the adopted guidelines renders the reporting both false and materially

misleading, as users of consumer reports assume Defendants’ compliance with

Metro 2 standards in reporting consumer information.




                                          47
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 48 of 81




      173. If no post-investigation reporting was conducted, Equifax has violated

the FCRA multiple times.

                   Plaintiff’s TransUnion Consumer Report

      174. On or about February 19, 2020, Plaintiff obtained a copy of her

consumer report as published by TransUnion.

      175. That report contained erroneous information as provided by Flagstar,

and as published and reported by TransUnion.

      176. The relevant portion of the Flagstar tradeline appeared in the February

19, 2020 TransUnion report as follows:




                                                                         .

      (Remaining portion of tradeline omitted.)

      177. Because the Mortgage has not been discharged in Plaintiff’s

Bankruptcy Case (as the Bankruptcy Case has not been discharged at all) and the

Mortgage is not subject to discharge, and Plaintiff continues to make payments to

Flagstar on the Mortgage, the information described above was both false and



                                         48
        Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 49 of 81




misleading in a number of key respects (the “Inaccurate Reporting”), including, inter

alia:

              a.    The Mortgage’s balance is not reported, rather than the actual

                    current balance of the account (which, in conjunction with the

                    notation of bankruptcy, creates the false impression that the

                    account was discharged in bankruptcy); and

              b.    The account is falsely identified as having been “Closed as of

                    September 3, 2019”; and

              c.    The tradeline was not reported in compliance with CDIA / Metro

                    2 standards.

         178. The Inaccurate Reporting was in derogation of accepted industry

standards for reporting the Mortgage as set forth by the CDIA and Metro 2 and as

adopted by Defendants, including, inter alia:

              a.    The Balance is not reported, rather than the current balance as

                    provided for under the Chapter 13 plan, as required by Metro 2;

                    and




                                         49
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 50 of 81




             b.    The Scheduled Monthly Payment is not reported, rather than the

                   monthly payment provided for under the Plan, as required by

                   Metro 2.

      179. In a letter dated June 9, 2020, Plaintiff disputed the inaccurate and

misleading information directly to TransUnion and advised TransUnion that her

mortgage was not closed and did not have a balance of $0.00. The relevant portion

of Plaintiff’s dispute is reproduced below:




      180. The dispute letter provided Defendants with sufficient information to

identify and correct the inaccurate reporting.

      181. In support of Plaintiff’s dispute, and to assist Defendants’ respective

investigations, Plaintiff included with her dispute the following documents: a copy

of the Meeting of Creditors; a copy of Plaintiff’s Chapter 13 Plan showing the

                                         50
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 51 of 81




Mortgage as long-term debt and thus exempt from discharge under 11 U.S.C. §

1328(a)(1); a copy of the Order Confirming Plaintiff’s Chapter 13 Plan; and a copy

of the Proof of Claim filed by Flagstar.

      182. TransUnion failed to provide Plaintiff with a timely response to her

June 9, 2020 dispute letter.

      183. On or about November August 3, 2020, Plaintiff resubmitted her

dispute to TransUnion with tracking number 9171 9690 0935 0249 4972 24.

      184. Plaintiff’s resubmission of her dispute was delivered to TransUnion on

August 7, 2020.

      185. Again, TransUnion failed to provide Plaintiff with a timely response to

her resubmitted dispute.

      186. Pursuant to 15 U.S.C. § 1681i, TransUnion had a duty to notify Flagstar

of Plaintiff’s dispute within five business days of receiving the dispute, to forward

the supporting documents submitted with Plaintiff’s dispute for Flagstar’s review,

to conduct a reasonable reinvestigation of the disputed information, and to correct

the tradeline or delete it from Plaintiff’s consumer file.




                                           51
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 52 of 81




      187. Upon information and belief, TransUnion timely notified Flagstar of

Plaintiff’s dispute, via e-OSCAR or otherwise, and provided the supporting

documents submitted with Plaintiff’s dispute.

      188. Alternatively, TransUnion failed to notify Flagstar of Plaintiff’s

dispute, and/or failed to provide the supporting documents submitted with Plaintiff’s

dispute.

      189. Upon information and belief, Flagstar received timely notice of

Plaintiff’s dispute from TransUnion.

      190. Pursuant to 15 U.S.C. § 1681s-2(b), Flagstar had a duty to conduct an

investigation with respect to the disputed information, and to modify or delete that

information appropriately.

      191. TransUnion again failed to provide Plaintiff with a response to her

dispute.

      192. On or around November 10, 2020, instead of resubmitting her dispute

to TransUnion again, Plaintiff obtained a copy of her consumer credit report as

published by TransUnion.




                                         52
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 53 of 81




      193. Despite Plaintiff’s multiple submissions of her dispute, her TransUnion

consumer report continued to publish the erroneous information as provided by

Flagstar that Plaintiff had originally disputed to TransUnion.

      194. Specifically, the Flagstar tradeline appeared in the November 10, 2020

TransUnion consumer report as follows:




      195. TransUnion either conducted reinvestigation reports on the above-

mentioned disputes or it did not.

      196. Plaintiff isnot aware of receipt of any reinvestigation report from

TransUnion.

      197. Plaintiff’s new disclosure, pulled after the deadline provided by the

FCRA, repeats the errors.

      198. Had a proper reinvestigation among Flagstar and TransUnion occurred,

Plaintiff would have either received a reinvestigation report, or the updated

disclosure – pulled several months after the deadline required by the FCRA to




                                         53
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 54 of 81




conduct a reinvestigation – should have reflected the necessary changes to the

tradeline.

      199. Neither event in the above paragraph occurred.

      200. Without access to the reinvestigation report, Plaintiff is unable to

determine whether any such has been issued after several requests.

      201. Defendants’ post-investigation reporting is, assuming it was conducted,

independently and jointly, false and misleading.

      202. Defendants’ post-investigation reporting is, assuming it was conducted,

in derogation of the Metro 2 reporting standards, and that departure and failure to

adhere to the adopted guidelines renders the reporting both false and materially

misleading, as users of consumer reports assume Defendants’ compliance with

Metro 2 standards in reporting consumer information.

      203. If no post-investigation reporting was conducted, TransUnion has

violated the FCRA multiple times.

                              INJURIES-IN-FACT

      204. Defendants’ actions and omissions have caused Plaintiff to lose time

attempting to correct the false information on Plaintiff’s consumer reports.




                                         54
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 55 of 81




      205. The time spent by a person attempting to correct a false credit report

constitutes a concrete injury for purposes of an FCRA claim. Pinson v. JPMorgan

Chase Bank, Nat’l Ass’n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at *5 (11th

Cir. Nov. 12, 2019), citing Pedro v. Equifax, Inc., 868 F.3d 1275, 1280 (11th Cir.

2017).

      206. Defendants’ actions and omissions have resulted in the illegitimate

suppression of Plaintiff’s FICO credit score and other credit rating model scores.

      207. The adverse effect on Plaintiff’s credit score places Plaintiff at the

material risk of being denied credit or receiving less favorable credit terms than she

otherwise would.

      208. Further, the Courts have regularly held that allegations of lower credit

scores, taken as true, are sufficient to allege a concrete injury-in-fact for the purposes

of standing under Article III. Pedro v. Equifax, Inc., 868 F.3d 1275 (11th Cir. 2017)

(“[H]er credit score dropped 100 points as a result of the challenged conduct.

Because Pedro alleged that she suffered an injury in fact, she has standing to pursue

her complaint.”); Diedrich v. Ocwen Loan Servicing, LLC, 839 F.3d 583 (7th Cir.

2016) (standing where Plaintiffs alleged that they “have suffered damage to their

credit and been forced to pay Ocwen greater payments and a higher interest rate”);


                                           55
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 56 of 81




Santangelo v. Comcast Corp., 162 F. Supp. 3d 691 (N.D. Ill. 2016) (“a depleted

credit score is sufficient to constitute an injury-in-fact for the purposes of

establishing Article III standing”); Binns v. Ocwen Loan Servicing, LLC, No. 14-

01764, 2015 U.S. Dist. LEXIS 132743, 2015 WL 5785693, at *9 (S.D. Ind. Sept.

30, 2015) (“injuries to plaintiffs’ credit scores and reputations were considered

intangible harms”); Rothman v. U.S. Bank Nat’l Ass’n, No. 13-03381, 2014 U.S.

Dist. LEXIS 141100, 2014 WL 4966907, at *5 (N.D. Cal. Oct. 3, 2014) (“Injury to

a credit score is sufficient to constitute ‘actual damages’”); Green v. RentGrow, Inc.,

No. 2:16cv421, 2016 U.S. Dist. LEXIS 166229 (“A decrease in credit score may

still establish an injury in fact sufficient to confer standing”); Adams v. Fifth Third

Bank, No. 3:16-CV-00218-TBR, 2017 U.S. Dist. LEXIS 18932 (W.D. Ky. Feb. 9,

2017) (“Plaintiffs’ allegations of lower credit scores … are sufficient to allege a

concrete injury-in-fact for the purposes of standing under Article III.”); and,

Coulbertson v. Experian Info. Sols., Inc., No. 16-cv-05672-RS, 2017 U.S. Dist.

LEXIS 69484 (N.D. Cal. Mar. 24, 2017) (“At a minimum, Coulbertson has alleged

a sufficient injury-in-fact through her claim that her credit score suffered as a result

of the credit report she disputes”).




                                          56
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 57 of 81




      209. Defendants’ actions and omissions have resulted in the illegitimate

suppression of Plaintiff’s credit-based insurance scores.

      210. The adverse effect on Plaintiff’s credit-based insurance scores places

Plaintiff at the material risk of being denied insurance or receiving less favorable

insurance rates and terms than she otherwise would.

      211. Defendants’ actions and omissions have caused Plaintiff’s credit

reports to falsely indicate that Plaintiff’s Mortgage is closed, suggesting that the

account was discharged in Plaintiff’s Bankruptcy Case, thereby denying Plaintiff the

positive effect of the reporting of their Mortgage payments over the course of the

Chapter 13.

      212. This false impression creates a material risk that Plaintiff would be

denied credit, receive less favorable credit treatment than Plaintiff otherwise would,

or receive other unfavorable treatment than Plaintiff otherwise would, from any

viewer of Plaintiff’s Equifax and TransUnion credit reports engaged in judgment-

based lending.

      213. Plaintiff’s pending Bankruptcy Case does not preclude Plaintiff from

obtaining credit. On the contrary, it is not uncommon for consumers in an active




                                         57
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 58 of 81




Chapter 13 Bankruptcy Case to access the credit markets for the replacement or

acquisition of vehicles and the refinancing of debt. 1

      214. In point of fact, the FHA has a program for approving borrowers who

are still making payments in a pending/active Chapter 13 Bankruptcy. U.S.

Department of Housing and Urban Development, HUD 4155.1, Mortgage Credit

Analysis for Mortgage Insurance (March 24, 2011) p. 4-C-13, available at

https://www.hud.gov/sites/documents/41551HSGH.PDF.                  See          also,

https://www.fha.com/fha_requirements_credit.

      215. Consumers in bankruptcy often have high-interest mortgages due to the

financial circumstances that led to bankruptcy in the first place; once the bankruptcy

process has provided some stability, they may be eligible for more favorable terms

if their credit otherwise supports it.

      216. Thus, complete and accurate reporting by CRAs and furnishers is of

paramount importance.




1
 The Federal Rules of Bankruptcy Procedure specifically provide for the method by
which consumers in an active bankruptcy obtain approval for obtaining credit. FRBP
4001(c).


                                          58
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 59 of 81




      217. The existence of consumer reports which inaccurately report Plaintiff’s

Mortgage, and/or falsely suggest that Plaintiff’s Mortgage has been discharged or is

subject to discharge, make it inherently more difficult and more expensive for

Plaintiff to refinance the Mortgage.

      218. For example, for Plaintiff to obtain an FHA loan, the FHA’s general

credit policy requires lenders to obtain Plaintiff’s full credit report–not just

Plaintiff’s credit scores, and analyze Plaintiff’s credit history, liabilities, and debts

to determine creditworthiness. U.S. Dep’t of Hous. and Urban Dev., Handbook

4000.1, FHA Single Family Housing Policy Handbook, 250 (December 30, 2016),

https://www.hud.gov/sites/documents/40001HSGH.PDF              (January     16,   2018)

archived at https://perma.cc/UE3H-N3BS.

      219. To obtain an FHA refinance of a potential mortgage, the lender must be

able to verify Plaintiff’s payments for a potential mortgage for the preceding 12

months. Id. at 409.

      220. In the event this information cannot be obtained via the consumer’s

credit report, FHA guidelines mandate that the consumer meet this burden through

other, more difficult and time-consuming means. Id. at 410.




                                           59
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 60 of 81




      221. Plaintiff’s correct payment history would be included in Plaintiff’s

Equifax and TransUnion credit reports if Defendants had conducted appropriate

investigations of Plaintiff’s disputes.

      222. However, because the Mortgage is falsely reported in Plaintiff’s

Equifax and TransUnion credit reports as closed, Plaintiff will be forced to pursue

alternative, more time-consuming, and more expensive means of demonstrating her

payment history to a potential lender.

      223. Because Defendants failed to comply with their duties under the FCRA

as detailed herein, Plaintiff will need to obtain and provide verification of the

Mortgage, bank statements, and/or other documents to demonstrate his payment

history for the previous 12 months.

      224. This requires Plaintiff to expend more time, effort, and money due to

Defendants’ failures to abide by their obligations under the FCRA.

                                      DAMAGES

                                   Actual Damages

      225. As a result of Defendants’ actions and omissions, Plaintiff has suffered

actual damages.




                                          60
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 61 of 81




      226. These damages include out-of-pocket expenses incurred as a result of

Defendants’ wrongful representations regarding the Debt and Mortgage, and

Defendants’ failures to abide by their obligations under the FCRA.

      227. Plaintiff has suffered a decrease in Plaintiff’s credit score as a result of

Defendants’ wrongful representations regarding the Debt and Mortgage, and

Defendants’ failures to abide by their obligations under the FCRA.

      228. Plaintiff has also experienced aggravation, frustration, and stress due to

the fact that Defendants are thwarting Plaintiff from receiving the Fresh Start

guaranteed by bankruptcy process and discharge.

                        Statutory and Punitive Damages

      229. At the time Defendants reported the information at issue in this matter,

each Defendant had actual notice that the information it was reporting regarding

Plaintiff and the Debt and Mortgage was false, deceptive, and misleading.

      230. For example, Plaintiff included corroborating documents with her

disputes, including the Chapter 13 Plan, the Order Confirming Plan, Flagstar’s Proof

of Claim, and the Notice of Meeting of Creditors, which was more than sufficient to

establish that the disputed information was being reported inaccurately.




                                         61
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 62 of 81




      231. Defendants would have further reason to doubt the accuracy of

reporting Plaintiff’s Mortgage in such a way as to indicate the Mortgage was

discharged in bankruptcy (as described supra), because the Bankruptcy Case itself

has not yet been discharged (a fact which is itself apparent from the face of Plaintiff’s

credit reports). Even if the Mortgage account was eligible for discharge (which it is

not), it clearly could not have been discharged while the bankruptcy is still ongoing.

      232. Finally, Plaintiff is informed and believes that Flagstar has previously

provided Equifax and TransUnion with information containing these same (or

substantially similar) errors on a multitude of occasions, thus placing Equifax and

TransUnion on notice of Flagstar’s unreliability, and deficiencies in Flagstar’s

systems and procedures, which have repeatedly caused these errors to propagate in

data provided by Flagstar and elude corrected upon dispute by consumers.

      233. Finally, Plaintiff is informed and believes that Sterling has previously

provided Equifax with information containing these same (or substantially similar)

errors on a multitude of occasions, thus placing Equifax on notice of Sterling’s

unreliability, and deficiencies in Sterling’s systems and procedures, which have

repeatedly caused these errors to propagate in data provided by Sterling and elude

correction upon dispute by consumers.


                                           62
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 63 of 81




      234. Each Defendant had more than enough information to correct its false,

deceptive, and misleading reporting.

      235. Despite that, Defendants continued to report the false, deceptive, and

misleading information regarding Plaintiff and the Debt and Mortgage.

      236. Each Defendant failed to correct its false, deceptive, and misleading

reporting, and in fact continued to report false, deceptive, and misleading

information regarding Plaintiff, as described herein.

      237. Accordingly, Defendants’ conduct was willful.

      238. As a result of Defendants’ willful actions and omissions, Plaintiff is

eligible to recover actual damages or statutory damages of up to $1,000, potential

punitive damages, costs of this action, and reasonable attorney’s fees pursuant to 15

U.S.C. §§ 1681n and/or 1681o.

                              CAUSES OF ACTION

                                     COUNT I

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                    15 U.S.C. §§ 1681e(b) and 1681i
                  Equifax Information Services, LLC

      239. Plaintiff incorporates by reference the preceding paragraphs as though

fully stated herein.


                                         63
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 64 of 81




      240. Pursuant to 15 U.S.C. § 1681e(b), Equifax is responsible for following

reasonable procedures to assure maximum possible accuracy of information

whenever it prepares consumer reports about Plaintiff.

      241. Pursuant to 15 U.S.C. § 1681i(a)(1)(A), Equifax had an affirmative

duty to independently investigate the dispute submitted by Plaintiff.

      242. Pursuant to 15 U.S.C. § 1681i(a)(2), Equifax was required to

communicate the specifics of Plaintiff’s dispute to Flagstar and Sterling, including

the forwarding of any documents provided by Plaintiff in support of that dispute.

      243. A consumer reporting agency’s reasonable reinvestigation must be a

good faith effort to ascertain the truth; a reasonable reinvestigation must answer the

substance of the consumer’s dispute, and may not merely be a pro forma record

review that simply begs the question.

      244. A reasonable reinvestigation clearly requires some degree of careful

inquiry, and more than just a superficial inquiry.

      245. The reasonableness of a reinvestigation under the FCRA is generally a

question of fact for the jury.




                                         64
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 65 of 81




      246. In order to conduct a reasonable reinvestigation, and pursuant to 15

U.S.C. § 1681i(a)(4), Equifax was required to review and consider all relevant

information submitted by Plaintiff.

      247. Plaintiff’s dispute was clear and unambiguous as to the inaccuracies of

Equifax’s reporting of the Debt.

      248. Plaintiff’s dispute was clear and unambiguous as to the inaccuracies of

Equifax’s reporting of the Mortgage.

      249. Plaintiff provided all the relevant information necessary for Equifax to

conduct a reasonable reinvestigation, and correct the inaccuracies in its reporting.

      250. Equifax breached its duties as described herein.

      251. If Equifax had conducted a reasonable reinvestigation of Plaintiff’s

dispute, Equifax would have reviewed and considered all of the information Plaintiff

submitted in her disputes, and would have easily detected that what was being

reported regarding the Debt and Mortgage was factually incorrect, inaccurate, and

misleading.

      252. If Equifax had conducted a reasonable reinvestigation of Plaintiff’s

disputes, the Flagstar tradeline on Plaintiff’s Equifax consumer report would have

been appropriately corrected.


                                         65
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 66 of 81




      253. If Equifax had conducted a reasonable reinvestigation of Plaintiff’s

disputes, the Sterling tradeline on Plaintiff’s Equifax consumer report would have

been appropriately corrected.

      254. Due to Equifax’s failures to follow reasonable procedures to assure

maximum possible accuracy of information, and failures to conduct a reasonable

reinvestigation of Plaintiff’s disputes, the false and misleading information in

Plaintiff’s credit file and on Plaintiff’s Equifax report was not appropriately

modified.

      255. Equifax had all the information necessary to correct its reporting.

Despite that, Equifax failed to correct the false, disputed information, in the face of

clear evidence that its reporting was false and misleading. That failure indicates that

Equifax’s reinvestigation procedures were not reasonable.

      256. The fact that Equifax had all the information necessary to correct its

reporting, yet failed to do so in an appropriate manner, further indicates that Equifax

recklessly disregarded Plaintiff’s disputes and the requirements of the FCRA,

amounting to a willful violation of the statute.




                                          66
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 67 of 81




      257. Upon information and belief, Equifax has prepared consumer reports

containing the incomplete and inaccurate information at issue, and has published the

incomplete and inaccurate information to third parties.

      258. Alternatively, Equifax exceeded the time limit provided in the FCRA

to timely provide a reinvestigation report on one or multiple occasions.

      259. Failing to provide a reinvestigation report one or multiple times does

not constitute reasonable procedures under 15 U.S.C. § 1681e(b).

      260. Equifax willfully, or in the alternative negligently, violated 15 U.S.C.

§ 1681e(b) by failing to follow reasonable procedures to assure the maximum

possible accuracy of information concerning Plaintiff in her consumer reports, in

reckless disregard of the statutory requirements, Plaintiff’s disputes, and the publicly

recorded Bankruptcy Case filings.

      261. Equifax willfully, or in the alternative negligently, violated 15 U.S.C.

§ 1681i in multiple ways, including without limitation, by failing to properly notify

Flagstar and Sterling of Plaintiff’s disputes, by failing to provide Flagstar and

Sterling with all the supporting information/documents included with Plaintiff’s

disputes, by failing to conduct a reasonable reinvestigation of Plaintiff’s disputes,

and by failing thereafter to appropriately modify information in Plaintiff’s file and


                                          67
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 68 of 81




on her consumer reports, in reckless disregard of the statutory requirements,

Plaintiff’s disputes, and the publicly recorded Bankruptcy Case filings.

      262. As a result of Equifax’s violations of 15 U.S.C. §§ 1681e(b) and 1681i,

Plaintiff has suffered actual damages as described herein. Plaintiff is, therefore,

entitled to recover actual damages from Equifax pursuant to 15 U.S.C. §§ 1681n and

1681o.

      263. Equifax’s actions and omissions were willful, rendering Equifax liable

to Plaintiff for punitive damages and/or statutory damages pursuant to 15 U.S.C. §

1681n.

      264. Plaintiff is entitled to recover costs and attorneys’ fees from Equifax

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    COUNT II

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                    15 U.S.C. §§ 1681e(b) and 1681i
                           Trans Union LLC

      265. Plaintiffs incorporate by reference paragraphs 1 through 238 as though

fully stated herein.




                                         68
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 69 of 81




      266. Pursuant to 15 U.S.C. § 1681e(b), TransUnion is responsible for

following reasonable procedures to assure maximum possible accuracy of

information whenever it prepares consumer reports about Plaintiff.

      267. Pursuant to 15 U.S.C. § 1681i(a)(1)(A), TransUnion had an affirmative

duty to independently investigate the dispute submitted by Plaintiff.

      268. Pursuant to 15 U.S.C. § 1681i(a)(2), TransUnion was required to

communicate the specifics of Plaintiff’s disputes to Flagstar, including the

forwarding of any documents provided by Plaintiff in support of that dispute.

      269. A consumer reporting agency’s reasonable reinvestigation must be a

good faith effort to ascertain the truth; a reasonable reinvestigation must answer the

substance of the consumer’s dispute, and may not merely be a pro forma record

review that simply begs the question.

      270. A reasonable reinvestigation clearly requires some degree of careful

inquiry, and more than just a superficial inquiry.

      271. The reasonableness of a reinvestigation under the FCRA is generally a

question of fact for the jury.




                                         69
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 70 of 81




       272. In order to conduct a reasonable reinvestigation, and pursuant to 15

U.S.C. § 1681i(a)(4), TransUnion was required to review and consider all relevant

information submitted by Plaintiff.

       273. Plaintiff’s disputes were clear and unambiguous as to the inaccuracies

of TransUnion’s reporting of the Mortgage.

       274. Plaintiff provided all the relevant information necessary for

TransUnion to conduct a reasonable reinvestigation, and correct the inaccuracies in

its reporting.

       275. TransUnion breached its duties as described herein.

       276. If TransUnion had conducted a reasonable reinvestigation of Plaintiff’s

disputes, TransUnion would have reviewed and considered all of the information

Plaintiff submitted in her disputes, and would have easily detected that what was

being reported regarding the Mortgage was factually incorrect, inaccurate, and

misleading.

       277. If TransUnion had conducted a reasonable reinvestigation of Plaintiff’s

disputes, the Flagstar tradeline on Plaintiff’s TransUnion consumer report would

have been appropriately corrected.




                                        70
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 71 of 81




      278. Due to TransUnion’s failures to follow reasonable procedures to assure

maximum possible accuracy of information, and failures to conduct a reasonable

reinvestigation of Plaintiff’s disputes, the false and misleading information in

Plaintiff’s credit file and on Plaintiff’s TransUnion report was not appropriately

modified.

      279. TransUnion had all the information necessary to correct its reporting.

Despite that, TransUnion failed to correct the false, disputed information, in the face

of clear evidence that its reporting was false and misleading. That failure indicates

that TransUnion’s reinvestigation procedures were not reasonable.

      280. The fact that TransUnion had all the information necessary to correct

its reporting, yet failed to do so in an appropriate manner, further indicates that

TransUnion recklessly disregarded Plaintiff’s disputes and the requirements of the

FCRA, amounting to a willful violation of the statute.

      281. Upon information and belief, TransUnion has prepared consumer

reports containing the incomplete and inaccurate information at issue, and has

published the incomplete and inaccurate information to third parties.

      282. Alternatively, TransUnion exceeded the time limit provided in the

FCRA to timely provide a reinvestigation report on one or multiple occasions.


                                          71
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 72 of 81




      283. Failing to provide a reinvestigation report one or multiple times does

not constitute reasonable procedures under 15 U.S.C. § 1681e(b).

      284. TransUnion willfully, or in the alternative negligently, violated 15

U.S.C. § 1681e(b) by failing to follow reasonable procedures to assure the maximum

possible accuracy of information concerning Plaintiff in her consumer reports, in

reckless disregard of the statutory requirements, Plaintiff’s disputes, and the publicly

recorded Bankruptcy Case filings.

      285. TransUnion willfully, or in the alternative negligently, violated 15

U.S.C. § 1681i in multiple ways, including without limitation, by failing to properly

notify Flagstar of Plaintiff’s disputes, by failing to provide Flagstar with all the

supporting information/documents included with Plaintiff’s disputes, by failing to

conduct a reasonable reinvestigation of Plaintiff’s disputes, and by failing thereafter

to appropriately modify information in Plaintiff’s file and on her consumer reports,

in reckless disregard of the statutory requirements, Plaintiff’s disputes, and the

publicly recorded Bankruptcy Case filings.

      286. As a result of TransUnion’s violations of 15 U.S.C. §§ 1681e(b) and

1681i, Plaintiff has suffered actual damages as described herein. Plaintiff is,




                                          72
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 73 of 81




therefore, entitled to recover actual damages from TransUnion pursuant to 15 U.S.C.

§§ 1681n and 1681o.

      287. TransUnion’s actions and omissions were willful, rendering

TransUnion liable to Plaintiff for punitive damages and/or statutory damages

pursuant to 15 U.S.C. § 1681n.

      288. Plaintiff is entitled to recover costs and attorneys’ fees from

TransUnion pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    COUNT III

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681s-2(b)
                       Flagstar Bancorp, Inc.

      289. Plaintiff incorporates by reference paragraphs 1 through 238 as though

fully stated herein.

      290. Pursuant to 15 U.S.C. § 1681s-2(a), Flagstar is responsible for

providing accurate information whenever it furnishes information to any consumer

reporting agencies.

      291. Upon information and belief, Equifax and TransUnion timely notified

Flagstar of Plaintiff’s disputes, and provided Flagstar with all the relevant

information that Plaintiff had submitted.


                                            73
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 74 of 81




      292. Pursuant to 15 U.S.C. § 1681s-2(b), Flagstar had a duty to investigate

Plaintiff’s disputes and accurately report its findings to Equifax and TransUnion.

      293. A furnisher’s investigation must be a good faith effort to ascertain the

truth; a reasonable investigation must answer the substance of the consumer’s

dispute, and may not merely be a pro forma record review that simply begs the

question.

      294. A reasonable investigation clearly requires some degree of careful

inquiry, and more than just a superficial inquiry.

      295. The reasonableness of an investigation under the FCRA is generally a

question of fact for the jury.

      296. In order to conduct a reasonable investigation, and pursuant to 15

U.S.C. § 1681s-2(b), Flagstar was required to review and consider all relevant

information submitted by Plaintiff to Equifax and TransUnion.

      297. Plaintiff’s disputes were clear and unambiguous as to the inaccuracies

of reporting the Mortgage as closed and with a blank balance.

      298. Flagstar breached its duties as described herein.

      299. If Flagstar had conducted a reasonable investigation of Plaintiff’s

disputes, Flagstar would have reviewed and considered all of the information


                                         74
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 75 of 81




Plaintiff submitted to Equifax and TransUnion in her disputes, and would have easily

detected that what was being reported regarding the Mortgage was factually

incorrect, inaccurate, and misleading.

      300. If Flagstar had conducted a reasonable investigation of Plaintiff’s

disputes, the tradeline on Plaintiff’s consumer reports would have been corrected

accordingly.

      301. Due to Flagstar’s failures to provide accurate information, and failures

to conduct reasonable investigations of Plaintiff’s disputes, the false and misleading

information in Plaintiff’s credit file and on Plaintiff’s reports as described herein was

not appropriately modified.

      302. Flagstar had all the information necessary to correct its reporting.

Despite that, Flagstar failed to suitably correct its reporting, in the face of clear

evidence that it was false and misleading. That failure indicates that Flagstar’s

investigation procedures were not reasonable.

      303. The fact that Flagstar had all the information necessary to correct its

reporting, yet failed to appropriately do so, further indicates that Flagstar recklessly

disregarded Plaintiff’s disputes and the requirements of the FCRA, amounting to a

willful violation of the statute.


                                           75
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 76 of 81




      304. Flagstar willfully, or in the alternative negligently, violated 15 U.S.C.

§ 1681s-2(b) by failing to conduct a reasonable investigation upon receiving notice

of Plaintiff’s disputes from Equifax and TransUnion, by failing to appropriately

modify the disputed information, and/or by failing to appropriately report the results

of its investigation, in reckless disregard of the statutory requirements, Plaintiff’s

disputes, and the publicly recorded Bankruptcy Case filings.

      305. As a result of Flagstar’s violations of 15 U.S.C. § 1681s-2(b), Plaintiff

has suffered actual damages as stated herein. Plaintiff is, therefore, entitled to

recover actual damages from Flagstar under 15 U.S.C. §§ 1681n and 1681o.

      306. Flagstar’s actions and omissions were willful, rendering Flagstar liable

to Plaintiff for punitive damages and/or statutory damages pursuant to 15 U.S.C. §

1681n.

      307. Plaintiff is entitled to recover costs and attorneys’ fees from Flagstar

pursuant to 15 U.S.C. §§ 1681n and 1681o.




                                         76
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 77 of 81




                                     COUNT IV

         VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                            15 U.S.C. § 1681s-2(b)
        Sterling Jewelers Inc. (Delaware) a/k/a and d/b/a Kay Jewelers

      308. Plaintiff incorporates by reference paragraphs 1 through 238 as though

fully stated herein.

      309. Pursuant to 15 U.S.C. § 1681s-2(a), Sterling is responsible for

providing accurate information whenever it furnishes information to any consumer

reporting agencies.

      310. Upon information and belief, Equifax timely notified Sterling of

Plaintiff’s disputes, and provided Sterling with all the relevant information that

Plaintiff had submitted.

      311. Pursuant to 15 U.S.C. § 1681s-2(b), Sterling had a duty to investigate

Plaintiff’s disputes and accurately report its findings to Equifax.

      312. A furnisher’s investigation must be a good faith effort to ascertain the

truth; a reasonable investigation must answer the substance of the consumer’s

dispute, and may not merely be a pro forma record review that simply begs the

question.




                                          77
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 78 of 81




      313. A reasonable investigation clearly requires some degree of careful

inquiry, and more than just a superficial inquiry.

      314. The reasonableness of an investigation under the FCRA is generally a

question of fact for the jury.

      315. In order to conduct a reasonable investigation, and pursuant to 15

U.S.C. § 1681s-2(b), Sterling was required to review and consider all relevant

information submitted by Plaintiff to Equifax.

      316. Plaintiff’s disputes were clear and unambiguous as to the inaccuracies

of reporting the Debt as charged off with no mention of Plaintiff’s Bankruptcy Case.

      317. Sterling breached its duties as described herein.

      318. If Sterling had conducted a reasonable investigation of Plaintiff’s

disputes, Sterling would have reviewed and considered all of the information

Plaintiff submitted to Equifax in her disputes, and would have easily detected that

what was being reported regarding the Debt was factually incorrect, inaccurate, and

misleading.

      319. If Sterling had conducted a reasonable investigation of Plaintiff’s

disputes, the tradeline on Plaintiff’s consumer reports would have been corrected

accordingly.


                                         78
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 79 of 81




      320. Due to Sterling’s failures to provide accurate information, and failures

to conduct reasonable investigations of Plaintiff’s disputes, the false and misleading

information in Plaintiff’s credit file and on Plaintiff’s reports as described herein was

not appropriately modified.

      321. Sterling had all the information necessary to correct its reporting.

Despite that, Sterling failed to suitably correct its reporting, in the face of clear

evidence that it was false and misleading. That failure indicates that Sterling’s

investigation procedures were not reasonable.

      322. The fact that Sterling had all the information necessary to correct its

reporting, yet failed to appropriately do so, further indicates that Sterling recklessly

disregarded Plaintiff’s disputes and the requirements of the FCRA, amounting to a

willful violation of the statute.

      323. Sterling willfully, or in the alternative negligently, violated 15 U.S.C.

§ 1681s-2(b) by failing to conduct a reasonable investigation upon receiving notice

of Plaintiff’s disputes from Equifax, by failing to appropriately modify the disputed

information, and/or by failing to appropriately report the results of its investigation,

in reckless disregard of the statutory requirements, Plaintiff’s disputes, and the

publicly recorded Bankruptcy Case filings.


                                           79
     Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 80 of 81




      324. As a result of Sterling’s violations of 15 U.S.C. § 1681s-2(b), Plaintiff

has suffered actual damages as stated herein. Plaintiff is, therefore, entitled to

recover actual damages from Sterling under 15 U.S.C. §§ 1681n and 1681o.

      325. Sterling’s actions and omissions were willful, rendering Sterling liable

to Plaintiff for punitive damages and/or statutory damages pursuant to 15 U.S.C. §

1681n.

      326. Plaintiff is entitled to recover costs and attorneys’ fees from Sterling

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                 TRIAL BY JURY

      327. Plaintiff is entitled to and hereby requests a trial by jury.

      WHEREFORE, Plaintiff prays that judgment be entered in her favor and

against Defendants, jointly and severally, for:

             a)    Plaintiff’s actual damages;

             b)    Statutory damages of $1,000 per violation of the FCRA pursuant

                   to 15 U.S.C. § 1681n;

             c)    Punitive damages pursuant to 15 U.S.C. § 1681n;

             d)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§

                   1681n and/or 1681o; and


                                         80
Case 1:21-cv-02359-SDG-JCF Document 1 Filed 06/08/21 Page 81 of 81




       e)    Such other and further relief as may be just and proper.

 Respectfully submitted this 8th day of June, 2021.

                                    BERRY AND ASSOCIATES
                                    /s/ Joseph L. Erkenbrack
                                    Matthew T. Berry
                                    Georgia Bar No. 055663
                                    matt@mattberry.com
                                    Joseph L. Erkenbrack
                                    Georgia Bar No. 801728
                                    jerkenbrack@mattberry.com
                                    Berry & Associates
                                    2751 Buford Highway, Suite 600
                                    Atlanta, Georgia 30324
                                    OFFICE   (678) 996-5172
                                    FAX      (678) 996-5198
                                    Counsel for Plaintiff




                                  81
